DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 11-13, there is no cited art that discloses, a power system comprising a plurality of voltage regulator phases, an output voltage, an input voltage, a switched capacitor power converter and a power controller connected and operative as recited in claim 11 and wherein the controller is configured to enable/disable the switched capacitor converter based on current requirements; “and
“control an efficiency of the switched capacitor power converter such that the switched capacitor power converter generates the output voltage from the input voltage as a function of the efficiency by controlling a switching frequency of switches internal to the switched capacitor power converter in order to control an effective resistance of the switched capacitor power converter.”
There is no cited art that discloses the all of the above elements connected and operative as claimed and the controller controlling the efficiency of the switched capacitor power converter as a function of the efficiency by controlling the frequency of the switches of the switched capacitor converter to control the effective resistance of the switched power capacitor power converter.
Claims 1-3 and 6-8 are allowed for similar reasons as claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849